Citation Nr: 0124587	
Decision Date: 10/12/01    Archive Date: 10/18/01

DOCKET NO.  00-00 004A	)	DATE
	)
	)



THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
an August 1968 decision of the Board of Veterans' Appeals 
(Board) denying service connection for defective hearing.  

2.  Whether there was CUE in a June 1986 decision of the 
Board denying service connection for defective hearing.  

(The issue of an effective date earlier than April 14, 1999, 
for the award of service connection for hearing loss is 
addressed in a separate decision.)  



REPRESENTATION

Moving party represented by:  Disabled American Veterans







APPEARANCE AT ORAL ARGUMENT

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from January 1942 to 
November 1945.

This matter is before the Board as an original action on the 
motion of the veteran alleging CUE in Board decisions 
promulgated in August 1968 and June 1986 that denied his 
claim of service connection for defective hearing.  

In August 1994, the Board denied the veteran's motion for 
reconsideration of the June 1986 decision.  



FINDINGS OF FACT

1.  In a decision promulgated in August 1968, the Board 
denied the veteran's original claim of service connection for 
defective hearing.  

2.  The correct facts, as they were known at the time, were 
before the Board and the statutory or regulatory provisions 
extant at the time were correctly applied.  

3.  There was a tenable basis for the decision reached by the 
Board in August 1968.  

4.  In a decision promulgated in June 1986, the Board denied 
the veteran's claim of service connection for defective 
hearing.  

5.  The correct facts, as they were known at the time, were 
not accurately reported, and this error manifestly changed 
the outcome.  

6.  There was no tenable evidentiary basis to support the 
decision of the Board in June 1986.  



CONCLUSIONS OF LAW

1.  The decision of the Board promulgated in August 1968 
denying the claim of service connection for defective hearing 
did not involve CUE.  38 U.S.C.A. § 7111 (West Supp. 2001); 
38 C.F.R. §§ 20.1403, 20.1404 (2001).  

2.  The decision of the Board promulgated in August 1986 
denying the claim of service connection for defective hearing 
was clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 
(West Supp. 2001); 38 C.F.R. §§ 20.1403, 20.1404 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Until recently, a claimant was precluded from collaterally 
attacking a prior final Board decision by alleging CUE in a 
rating decision that was subsumed in that decision.  Smith v. 
Brown, 35 F.3d 1516 (Fed. Cir. 1994).  

Effective on November 21, 1997, however, the provisions of 
Pub. L. No. 105-111, 111 Stat. 2271 (codified at 38 U.S.C.A. 
§ 7111) permit challenges to decisions of the Board on the 
grounds of CUE.  Final regulations amending the Rules of 
Practice before the Board were promulgated and became 
effective on February 12, 1999, providing for procedures to 
challenge prior Board decisions on the basis of CUE.  64 Fed. 
Reg. 2134-2141 (1999).  

It is apparent that Congress, in creating § 7111, intended VA 
to follow the established case law defining CUE.  64 Fed. 
Reg. 2134, 2137 (1999); Donovan v. West, 158 F.3d 1377, 1382-
83 (Fed. Cir 1998).  

This case law is found primarily in the precedent opinions of 
the United States Court of Appeals for Veterans Claims 
(formerly known as the United States Court of Veterans 
Appeals) (Court).  CUE is defined in Rule 1403(a) of the 
Rules of Practice (codified at 38 C.F.R. § 20.1403(a)) as 
"the kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error."  See Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  

A review for CUE in a prior Board decision must be based on 
the record and the law as it existed when that decision was 
made.  38 C.F.R. § 20.1403(b); see also Russell v. Principi, 
3 Vet. App. 310, 314 (1992).  

In Russell, the Court set forth a three-pronged test for 
determining when there is CUE present in a prior decision.  
(1) Either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed a the time of the prior 
adjudication in question.  Russell v. Principi, 3 Vet. 
App. at 313-14.  

Further, with respect to the first prong of the Russell test, 
the Court has held that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence could never rise to the stringent definition of CUE.  
See Baldwin v. West, 13 Vet. App. 1, 5 (1999); Damrel v. 
Brown, 6 Vet. App. 242, 246 (1994).  

Similarly, the Court has held that VA's breach of its duty to 
assist cannot form a basis for a claim of clear and 
unmistakable error.  See Tetro v. Gober, 14 Vet. App. 100, 
109 (2000); Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo, 
the Court stated:

CUE is a very specific and rare kind of 
"error."  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. . . .  If a claimant-
appellant wishes to reasonably raise CUE 
there must be some degree of specificity 
as to what the alleged error is and, 
unless it is the kind of error . . . 
that, if true, would be CUE on its face, 
persuasive reasons must be given as to 
why the result would have been 
manifestly different but for the alleged 
error.  It must be remembered that there 
is a presumption of validity to 
otherwise final decisions, and that 
where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly 
a collateral attack, the presumption is 
even stronger.  

Fugo v. Brown, 6 Vet. App. at 43-44 (emphases in original).  

In addition, in a recent decision, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
38 C.F.R. § 20.1404(b), which required that a claimant plead 
CUE with sufficient particularity, was invalid.  

The Federal Circuit reasoned that 38 C.F.R. § 20.1404(b), in 
conjunction with the rule codified at 38 C.F.R. § 20.1409(c), 
operated to prevent Board review of any CUE claim that was 
the subject of a motion that was denied for failure to comply 
with the filing and pleading requirements of the rule 
codified at 38 C.F.R. § 20.1404(b).  

The Federal Circuit explained that the regulation was 
contrary to the requirement of 38 U.S.C.A. § 7111(e) that a 
CUE claim "shall be decided by the Board on the merits."  
Disabled American Veterans v. Gober, 234 F.3d. 682 (Fed. Cir. 
2000).  In that same decision, however, the Federal Circuit 
upheld the validity of each of the other implementing 
regulations that had been challenged.  Id.


August 1968 decision

The evidence of record at the time of the Board's August 1968 
decision included the veteran's service medical records.  
Those records, including the entrance and separation 
examination reports, revealed no complaints or findings of 
defective hearing during service.

In a November 1967 letter, Ali M. Kenter, M.D., stated that 
the veteran first consulted him in April 1965.  He noted that 
the veteran was complaining of "stuffiness" in the ear of 
two weeks' duration.  An examination at that time showed 
otitis media on the left.  It was reported that, in November 
1967, the veteran complained that his hearing was gradually 
getting worse.  The veteran reported that he had been in the 
Navy and was exposed to gunshots and explosions.  

Dr. Kenter noted that audiometric examination showed 
"sensory neural hearing loss in both ears, slightly worse on 
the left side."  It was opined that it was "possible that 
this high tone hearing loss could be a result of acoustic 
trauma."  

In a December 1967 report, Peter Jameson, M.D., noted that he 
had examined the veteran in September 1967 and found that he 
had a scarred right ear drum and decreased hearing.  

In a decision promulgated in August 1968, the Board denied 
service connection on the grounds that there was no evidence 
of hearing loss during service or at the time of separation 
or evidence of hearing loss until November 1967.  

At the time of the Board's decision, there was no evidence 
that the veteran suffered any hearing loss during or within a 
year of service.  The Board was correct in noting that there 
was no evidence of hearing loss until many years after 
service.  

Dr. Kenter merely opined that it was possible that the 
veteran's hearing loss could be a result of acoustic trauma-
presumably he was referring to the veteran's period of 
service, but he did not specifically state so.  The Board 
obviously found more persuasive the fact that there were no 
complaints or reports of hearing loss for many years after 
service.  

The veteran's representative argues that the Board had not 
considered the provisions of 38 C.F.R. § 3.303(d).  That is, 
service connection may be granted when the disease does not 
manifest until after service when all the evidence 
establishes that the disease was incurred in service.  The 
representative contends that Dr. Kenter provided a direct 
medical nexus.  

However, Dr. Kenter merely indicated that it was possible 
that the veteran's hearing loss might be due to acoustic 
trauma.  The Board weighed Dr. Kenter's opinion with the 
absence of any evidence in service or for many years 
thereafter and concluded that the preponderance of the 
evidence was against the claim.  

There was certainly support in the record for the Board's 
conclusion.  Thus, there is a tenable basis in the record for 
the decision of the Board in August 1968.  

In sum, there is no indication that the correct facts, as 
they were known at the time, were not before the Board, or 
that the statutory or regulatory provisions extant at the 
time were incorrectly applied.  See 38 C.F.R. § 20.1403(a); 
see also Russell v. Principi, 3 Vet. App. at 314.  As such, 
the Board's decision in August 1968 was not clearly and 
unmistakably erroneous.  


June 1986 decision

The evidence of record at the time of the decision of the 
Board promulgated in June 1986 included the evidence 
discussed hereinabove, as well as treatment records dated 
from April 1965 to August 1985 from Dr. Kenter.  Dr. Kenter 
had treated the veteran over the years primarily for hearing 
loss and otitis media.  

In a September 1985 letter, Dr. Kenter reviewed his treatment 
of the veteran.  He concluded that the veteran had high tone 
hearing loss, secondary to acoustic trauma.  He opined that 
"[i]t probably started while he was in the Navy and was 
aggravated by middle ear infections."

In various statements as well as testimony at a January 1986 
hearing, the veteran also described in detail his service 
experience and association with gunfire noise.  He described 
the hearing evaluation conducted at his separation 
examination, indicating that it was not thorough.  He stated 
that he realized that he had a serious hearing problem when 
his decreased hearing almost resulted in a severe injury in 
an industrial accident.  

The Board denied service connection for defective hearing in 
the decision of June 1986.  However, the Board found that 
"[t]he additional evidence received since the previous Board 
decision [did] not demonstrate that the veteran ha[d] 
defective hearing which [was] of service origin."  

The correct facts as they were known at the time, although 
discussed in the evidence, were not accurately reported by 
the Board for the purposes of the appeal.  Dr. Kenter's 
September 1985 letter did indicate that the veteran's hearing 
loss was of service origin.  Indeed, there was no competent 
evidence in the record specifically contradicting Dr. 
Kenter's opinion that the veteran's hearing loss had probably 
started in service.  

As such, based on the evidence physically associated with the 
claims folder at the time of the decision in June 1986, 
service connection for hearing loss was clearly demonstrated.  

Accordingly, the Board finds that the decision of the Board 
promulgated in June 1986 contained CUE, which had it not been 
made, would have manifestly changed the outcome at the time 
it was made.  Therefore, the Board finds that the decision of 
the Board in June 1986 did involve clear and unmistakable 
error.  


VCAA

There has been a significant change in the law during the 
pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West , 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

Although the Court has held that VCAA is potentially 
applicable to all pending claims (see Holliday v. Principi, 
14 Vet. App. 280 (2001)), the Court recently held that VA's 
duties to notify and assist contained in the VCAA are not 
applicable to CUE motions.  See Livesay v. Principi, No. 00-
51 (U.S. Vet. App. Aug. 30, 2001) (en banc).



ORDER

The veteran's motion to revise or reverse the Board's August 
1968 decision denying service connection for defective 
hearing is denied, as the decision did not involve clear and 
unmistakable error.  

The veteran's motion to revise or reverse the June 1986 
decision of the Board denying service connection for 
defective hearing is granted.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 



